Per Curiam.

Section 233 of the Beal Property Law requires the person to whom the deposit is given to hold it in trust and not to mingle it with the personal moneys of the person holding the same. The requirement is not only that the person shall not mingle the money with his own but he shall hold on to it actually or constructively. Placing the money received by the landlord as security in the name of another living person is not a holding within the requirements of this section.
The final order and judgment should be modified by directing judgment in favor of the tenant on the counterclaim for conversion, and as modified final order and judgment affirmed, without costs.
Hoestadter, Steuer and Tilzer, JJ., concur.
Final order and judgment modified, etc.